Citation Nr: 0610402	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-26 400	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus.




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to February 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision from the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran's claim of service 
connection for diabetes mellitus with a disability rating of 
20 percent.


FINDING OF FACT

Diabetes mellitus is currently treated and controlled with 
diet and exercise. 


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R.  § 3.321, 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in December 
2002.  In correspondence dated in April 2003, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Thereafter, a rating action awarded the 
veteran service connection for diabetes mellitus and assigned 
a 20 percent.  The veteran filed a notice of disagreement 
with the rating assigned.  In September 2005, the RO notified 
the veteran, via mail, of the requirements for a higher 
rating, and the responsibilities of VA and the veteran in 
completing the claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to these matters and because of the 
disposition of the present issue on appeal other notice 
requirements are not applicable at this time.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
these claims would not cause any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.
38 C.F.R. §  4.119, Diagnostic Code 7913 (2005)

The veteran contends his diabetes mellitus warrants the 
assignment of an initial rating greater than 20 percent, as 
the dietary and exercise changes he has been instructed to 
incorporate in his life, have caused a financial strain.  The 
Board has considered the appellant's contentions, but finds 
however, that the preponderance of the evidence is against 
the claim.  

Treatment records from the Hackensack University Diabetes 
Center, from October 2002 to February 2003 and records from 
G. L., MD., from October 2002 to March 2003 have been 
reviewed, and findings do not meet the criteria for a higher 
rating.  That is, diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  The Board 
observes that the private medical records give no indication 
that the veteran has ever taken or is currently taking 
insulin to control his diabetes.  The Board notes further 
that the veteran's activities do not require regulation; in 
fact, he was encouraged to exercise, to include walking.  The 
veteran underwent a VA examination in April 2003, which 
represents the most current medical evidence of record.  The 
VA examination report noted that the veteran was not using 
insulin as a form of control for his diabetes mellitus.  The 
diabetes was controlled through diet and exercise only.  

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling because when he was diagnosed in October 
2002, he was required to take oral hyperglycemic medication.  
However, in order to warrant the next higher rating of 40 
percent, the medical evidence must show that the veteran is 
required to use insulin, and adhere to dietary restrictions 
and regulate his activities.  Absent these findings, the 
Board finds that a higher initial disability rating is not 
warranted.  

Due consideration has been given to the provisions of 38 
C.F.R. § 4.7, and a higher evaluation is not warranted for 
any portion of the time period under consideration.  The 
Board has also considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's diabetes mellitus has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  In fact, the veteran reported during his April 
2003 that he was employed as a county sheriff, and had been 
so employed for 16 years. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

An initial evaluation greater than 20 percent for diabetes 
mellitus is denied 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


